DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after-final response was filed by the applicant on July 9, 2022.
Claim 1 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The jet propulsor as claimed is not shown or suggested in the prior art because of the use of a jet propulsor which includes eight active channels that are equipped with reversible pressure units, four intermediate channels, and a central channel, where each of said eight active channels are connected at one end to a nozzle, said eight active channels are pairwise connected to each other to form four connecting nodes of said active channels, each of said intermediate channels is connected at one end to a connecting node of said active channels, said intermediate channels are pairwise connected to each other to form two connecting nodes of intermediate channels, and said central channel is connected at each end to one of said connecting nodes of intermediate channels.
The prior art as disclosed by Yocom (US 6,325,683) shows the use of four active channels that are equipped with reversible pressure units, where each of said active channels is connected at one end to a nozzle and at another end to an intermediate channel, and said intermediate channels are connected in pairs to each end of a central channel.  Asada et al. (US 9,205,904) discloses a jet propulsion system which is comprised of a single pump that is connected to a central channel, four intermediate channels that are connected in pairs to each end of said central channel, and up to eight active channels or nozzles that can be connected in pairs to each of said intermediate channels.  Newly cited reference by Glass (US 3,675,611) discloses a jet steering system which is comprised of a single pump that is connected to a central channel and eight water-jet nozzles, where four of said nozzles are connected to one end of said central channel, and four of said nozzles are connected to another end of said central channel.  None of the prior art references cited above disclose or suggest the configuration of eight active channels that are equipped with reversible pressure units.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 19, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617